On June 5, 1970, the court ordered that judgment be entered for plaintiff in the sum of $165,000, and that defendant’s counterclaim be dismissed, following the filing on May 28,1970, of a stipulation of the parties whereby plaintiff and defendant waived and abandoned any and all other claims with respect to and growing out of the allegation of *962plaintiff’s petition, amended petition, and defendant’s answer and counterclaim, and plaintiff agreed to accept the sum of $165,000 in full settlement of all its claims arising out of these transactions, and defendant consented to the entry of judgment in that amount.